      Case 2:20-cv-00243-BSM Document 18 Filed 04/01/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                            DELTA DIVISION

DEBORAH DOWDY                                                               PLAINTIFF

v.                        CASE NO. 2:20-CV-00243-BSM

PROTECTIVE LIFE INSURANCE COMPANY and
KERNODLE FUNERAL HOME, INC.                                               DEFENDANT


                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 1st day of April, 2021.




                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
